Citation Nr: 1200297	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-18 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April to July 1994 and from June 2004 to October 2005.  

This matter comes before the Board of Veterans Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  He maintains that he was struck by a gun turret during training in July 1995, and that the injury resulted in the current claimed back disability.  He has also argued that his more recent duty in Iraq contributed to his claimed back disability.  Specifically, at his June 2011 hearing he and his wife testified that his back complaints had increased on his return from Iraq.

A VA examination was carried out in February 2009.  X-rays revealed L5 spondylosis without anterior slippage and mild diffuse loss of disc height throughout the lumbar segments.  The examiner concluded that the current degenerative disc disease of the lumbar spine was not related to service, specifically to the incident in July 1995.  He did not address the Veteran's report of continuity of symptoms since the July 1995 incident, nor did he provide an opinion regarding whether any current back disability is related to the Veteran's period of active service from 2004 to 2005.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination was inadequate because the provider failed to provide a full discussion regarding the whether the claimed low back disability is related (caused or aggravated) to the Veteran's period of active service from 2004 to 2005.  Accordingly, the Board finds that a clarifying opinion should be obtained from the February 2009 VA examiner. 

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician who conducted the February 2009 VA examination.  Request that he review the claims file, to specifically include lay statements by both the Veteran and his wife regarding the Veteran's symptoms since 1995 and the severity of symptoms both before and after his deployment to Iraq.  Upon such review, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disability is related to any disease or injury in service.    

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present back disability was caused or aggravated by the Veteran's period of service from June 2004 to October 2005. 

The examiner is advised that the Veteran and others are competent to report on conditions that are readily observable.   

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

If the February 2009 examiner is unavailable, the Veteran should be scheduled for a current VA examination to address the above questions.

2.  Review the examiner's response for compliance with the Board's directive.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  In the event that a new examination is necessary the Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


